     Case 2:16-cv-02750-JAM-KJN Document 194 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                       No. 2: 16-cv-2750 JAM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    JOSEPH DEGAZIO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 14, 2020, plaintiff filed a motion requesting that the court

19   file under seal mental health records attached to the September 14, 2020 motion. These records

20   are filed in support of plaintiff’s motion for a competency hearing. Good cause appearing,

21   plaintiff’s motion to file these records under seal is granted.

22          In his September 14, 2020 motion, plaintiff also requests that portions of his declaration

23   filed in support of his motion for a competency hearing be filed under seal. Plaintiff’s declaration

24   in support of his motion for a competency hearing is attached to his motion for a competency

25   hearing. (ECF No. 192.) The court is unable to file a portion of the declaration under seal. The

26   court is also unable to separate the declaration from the motion for a competency hearing.

27   Accordingly, the undersigned will direct the Clerk of the Court to file plaintiff’s motion for a

28   competency hearing, including his declaration attached to the motion, under seal.
                                                         1
     Case 2:16-cv-02750-JAM-KJN Document 194 Filed 09/17/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.   The Clerk of the Court is directed to file under seal plaintiff’s September 14, 2020

 3              motion to file exhibits under seal, and the documents attached to this motion;

 4         2. The Clerk of the Court is directed to file under seal plaintiff’s motion for a

 5              competency hearing (ECF No. 192).

 6   Dated: September 17, 2020

 7

 8

 9
     Owen2750.com(5)
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
